DETAILED ACTION
Allowable Subject Matter
Claim 1-2 and 4-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 9 are allowed for the following reasons.
Amendment entered 12/05/2021 incorporates subject matter previously indicated as allowable.  No issues remain with the claims. 
Dependent claims 2, 4-8 and 10 are allowed for the reasons above as they depend upon the allowed independent claims 1 and 9.
Accordingly, applicant's invention is allowed for the reasons as noted in office action dated 9/21/2021.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/UMAIR AHSAN/
Examiner, Art Unit 2647

/Srilakshmi K Kumar/SPE, Art Unit 2647